DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 232 (Page 8 lines 27 and 31), 283 (Page 8 lines 28 and 31), L, W, H (Page 9 line 17), 157 (Page 9 line 31), 158 (Page 9 line 31), 15i (Page 10 line 3), 45 (Page 10 lines 16, 17, 18, and 20), 881 (Page 10 lines 23 and 26), 882 (Page 10 lines 24 and 26), 802 (Page 13 line 20), 51 (Page 14 line 12), 54 (Page 14 line 13), 68 (Page 15 lines 26, 28, and 30), 69 (Page 16 lines 2 and 4), 73 (Page 16 line 2), 1434 (Page 25 lines 1 and 3), 1943 (Page 25 line 24),  694 (Page 15 line 22), 97 (Page 30 line 15), 2433 (Page 31 line 10), 2434 (Page 31 line 10), 3693 (Page 32 line 19), 3433 (Page 32 line 21), 3434 (Page 32 line 21).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “45” has been used to designate both a longitudinal axis (Page 10 lines 16-18, and 20) and an inner side (Page 14 lines 1 and 11).  
Figure 28 contains two reference numbers 183 pointing to different parts. 
Figure 28 contains two reference numbers 191 pointing to different parts. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of resilient members spaced from one another as claimed in claims 9 and 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 21 is objected to because of the following informalities:  Line 3 should read “the roller[[s]] wheels”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe the resilient portion comprising a plurality of resilient members spaced from one another.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9505454 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every element claimed in the instant application is also found in claim 6 of Patent 9505454 B1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 9505454 B1 in view of Viale (1488080). Claim 29 of Patent 9505454 does not recite the track assembly having a longitudinal direction, a widthwise direction, and a height direction, and the spring allowing movement of the bogie relative to the frame in the height direction of the track assembly and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly. However, Viale teaches a track assembly having a longitudinal direction, a widthwise direction, and a height direction (See Figure 1), and a spring (J) allowing movement of the bogie relative to the frame in the height direction of the track assembly (Column 1 lines 18-20) and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly (Column 1 lines 20-22) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art to have a spring allowing movement of the bogie relative to the frame in the height wise direction and a direction transversal to the height direction of the track assembly as in Viale with the track assembly of claim 29 to allow the track shoes can accommodate themselves freely to the surface of the ground thereby increasing the efficiency and traction provided by the ground engaging track. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 9505454 B1 in view of Viale (1488080). Claim 35 of Patent 9505454 does not recite the track assembly having a longitudinal direction, a widthwise direction, and a height direction, the track being an endless track, and the spring allowing movement of the bogie relative to the frame in the height direction of the track assembly and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly. However, Viale teaches an endless track assembly having a longitudinal direction, a widthwise direction, and a height direction (See Figure 1), and a spring (J) allowing movement of the bogie relative to the frame in the height direction of the endless track assembly (Column 1 lines 18-20) and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly (Column 1 lines 20-22) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art to have a spring allowing movement of the bogie relative to the frame in the height wise direction and a direction transversal to the height direction of the track assembly as in Viale with the track assembly of claim 35 to allow the track shoes can accommodate themselves freely to the surface of the ground thereby increasing the efficiency and traction provided by the endless ground engaging track. 
Claims 2, 3, 8, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9505454 in view of Bessette (US 2009/0194345 A1). 
Claim 2: Claim 2 does not recite wherein the track is elastomeric or wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly. However, Bessette teaches an elastomeric track (Paragraph 0004) wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly to provide increased flotation and better traction to the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an elastomeric track wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly as in Bessette with the track assembly of claim 2 of Patent 950454 to provide increased flotation and better traction to the vehicle. 
Claim 3: The track assembly of claim 2 is taught by claim 2 of patent 950454 in view of Bessette. Claim 2 further teaches the subject matter recited in claim 3.
Claim 8: The track assembly of claim 2 is taught by claim 2 of patent 950454 in view of Bessette. Claim 2 further teaches the subject matter recited in claim 8.
Claim 18: The track assembly of claim 2 is taught by claim 2 of patent 950454 in view of Bessette. Claim 2 further teaches the subject matter recited in claim 18.
Claim 19: The track assembly of claim 18 is taught by claim 2 of patent 950454 in view of Bessette. Claim 2 further teaches the subject matter recited in claim 19.

Claims 4, 5, 7, 10, 21-25, 27, 28, 30, 35, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 950454 in view of Bessette as applied to claim 2 above and further in view of Viale (1488080). 
Claim 4: Claim 2 of patent 950454 in view of Bessette does not recite wherein at least part of the resilient portion is below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Viale teaches a resilient portion (J) below a drive wheel (Shown at the top of Figure 1 but not labeled) to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art to have the spring below and within a span of the drive wheel as in Viale of the track assembly of claim 2 of patent 950454 in view of Bessette to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly. 
Claim 5: Claim 2 of patent 950454 in view of Bessette does not recite wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing. However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale around the resilient material of Claim 2 of patent 950454 in view of Bessette so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 7: Claim 2 of patent 950454 in view of Bessette and Viale as applied to claim 5 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 of Viale). 

    PNG
    media_image1.png
    654
    529
    media_image1.png
    Greyscale

Claim 10: The track assembly of claim 2 is taught by claim 2 of patent 950454 in view of Bessette. The combination does not teach wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion. However, Viale teaches a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resilient portion of Claim 2 of patent 950454 in view of Bessette accommodated at least partially in a cavity in the frame as in Viale so as to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly.
Claim 21: The track assembly of claim 2 is taught by claim 2 of patent 950454 in view of Bessette. The combination does not teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claim 2 of patent 950454 in view of Bessette as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 
Claim 22: Claim 2 of patent 950454 does not explicitly teach wherein the track is elastomeric, wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing, or wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly. However, Bessette teaches an elastomeric track (Paragraph 0004) and wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly (See Figure 1) to provide increased flotation and better traction to the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an elastomeric track as in Bessette where the roller wheels rotate about an axis of rotation transverse to a widthwise direction of the track assembly with the track assembly of claim 2 of Patent 950454 to provide increased flotation and better traction to the vehicle. 
Bessette does not teach wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing. However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale around the resilient material of Claim 2 of patent 950454 in view of Bessette so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 23: The track assembly of claim 22 is taught by Claim 2 of patent 950454 in view of Bessette and Viale. Claim 2 of patent 950454 further teaches wherein the axis of rotation transverse to a widthwise direction of the track assembly is generally parallel to a longitudinal direction of the track assembly. 
Claim 24: The track assembly of claim 23 is taught by Claim 2 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein at least part of the resilient portion is below and within a span of the drive wheel in a longitudinal direction of the track assembly (See Figure 1 of Viale). 
Claim 25: The track assembly of claim 22 is taught by Claim 2 of patent 950454 in view of Bessette and Viale. Claim 2 of patent 950454 further teaches wherein longitudinally-spaced ones of the roller wheels that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly. 
Claim 27: Claim 2 of patent 950454 in view of Bessette and Viale as applied to claim 22 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 above of Viale). 
Claim 28: Claim 2 of patent 950454 in view of Bessette and Viale as applied to claim 22 above further teaches the subject matter of claim 28. 
Claim 30: Claim 2 of patent 950454 in view of Bessette and Viale as applied to claim 22 above fails to teach wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion. However, Viale teaches a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resilient portion of Claim 2 of patent 950454 in view of Bessette accommodated at least partially in a cavity in the frame as in Viale so as to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly.
Claim 35: The track assembly of claim 22 is taught by claim 2 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the housing comprises an outer member and an inner member, and the resilient material (J of Viale) is disposed between the outer member and the inner member of the housing (See annotated Figure 1 of Viale).

    PNG
    media_image2.png
    657
    470
    media_image2.png
    Greyscale


Claim 37: The track assembly of claim 22 is taught by claim 2 of patent 950454 in view of Bessette and Viale. The combination does not explicitly teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claim 2 of patent 950454 in view of Bessette as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 
Claims 6, 26, 31-34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 950454 in view of Bessette and Viale as applied to claims 5 and 22 above and further in view of Livesay (4361363). 
Claim 6: Claim 2 of U.S. Patent No. 950454 in view of Bessette and Viale does not teach wherein the resilient material is elastomeric material. However, Livesay teaches elastomeric material (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 2 of patent 950454 in view Bessette and Viale of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 26: Claim 2 of U.S. Patent No. 950454 in view of Bessette and Viale does not teach wherein the resilient material is elastomeric material. However, Livesay teaches elastomeric material (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 2 of patent 950454 in view Bessette and Viale of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 31: Claim 2 of U.S. Patent No. 950454 in view of Bessette and Viale as applied to claim 22 above does not teach wherein the resilient portion comprises an elastomeric member. However, Livesay teaches elastomeric member (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 2 of patent 950454 in view of Bessette of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 32: The track assembly of claim 31 is taught by claim 2 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels (See annotated Figure 1 of Livesay below where a longitudinal axis of elastomeric member 88 is transverse to axles of the roller wheels).
Claim 33: The track assembly of claim 32 is taught by claim 2 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See annotated figure 1 of Livesay below). 
Claim 34: The track assembly of claim 31 is taught by claim 2 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein the elastomeric member is tapered (See Figure 1 reference 88 of Livesay). 
Claim 36: The track assembly of claim 22 is taught by claim 2 of patent 950454 in view of Bessette and Viale. The combination fails to explicitly teach wherein the track-contacting wheels include a leading idler wheel and a trailing idler wheel spaced apart from one another in the longitudinal direction of the track assembly; and the roller wheels are disposed between the leading idler wheel and the trailing idler wheel in the longitudinal direction of the track assembly. However, Livesay teaches a leading idler wheel (20) and a trailing idler wheel (24) spaced apart from one another in the longitudinal direction of the track assembly; and the roller wheels (Wheels on assemblies 22) are disposed between the leading idler wheel and the trailing idler wheel in the longitudinal direction of the track assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 2 of patent 950454 in view of Bessette and Viale as in Livesay so as to assist in maintaining tension of the track and keeping constant ground contact thereby increasing the traction and efficiency of the track. 
Claims 11-17, 20, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 950454 in view of Bessette as applied to claim 2 above and further in view of Livesay (4361363). 
Claim 11: Claim 2 of U.S. Patent No. 950454 in view of Bessette does not teach wherein the resilient portion comprises an elastomeric member. However, Livesay teaches elastomeric member (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 2 of patent 950454 in view of Bessette of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 12: The track assembly of claim 11 is taught by claim 2 of patent 950454 in view of Bessette and Livesay. The combination further teaches wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels (See annotated Figure 1 of Livesay where a longitudinal axis of elastomeric member 88 is transverse to axles of the roller wheels). 

    PNG
    media_image3.png
    292
    550
    media_image3.png
    Greyscale

Claim 13: The track assembly of claim 12 is taught by claim 2 of patent 950454 in view of Bessette and Livesay. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See annotated figure 1 of Livesay above). 
Claim 14: The track assembly of claim 11 is taught by claim 2 of patent 950454 in view of Bessette and Livesay. The combination further teaches wherein the elastomeric member is tapered (See Figure 1 reference 88 of Livesay). 
Claim 15: The track assembly of claim 11 is taught by claim 2 of patent 950454 in view of Bessette and Livesay. The combination further teaches wherein the resilient portion comprises a housing (Figure 1 references 86 and 90 of Livesay). 
Claim 16: The track assembly of claim 15 is taught by claim 2 of patent 950454 in view of Bessette and Livesay. The combination further teaches wherein the housing comprises an outer member (90 of Livesay) and an inner member (86 of Livesay), and the elastomeric member is disposed between the outer member and the inner member of the housing (See Figure 1 of Livesay). 
Claim 17: The track assembly of claim 2 is taught by claim 2 of patent 950454 in view of Bessette. The combination fails to explicitly teach wherein the track-contacting wheels include a leading idler wheel and a trailing idler wheel spaced apart from one another in the longitudinal direction of the track assembly; and the roller wheels are disposed between the leading idler wheel and the trailing idler wheel in the longitudinal direction of the track assembly. However, Livesay teaches a leading idler wheel (20) and a trailing idler wheel (24) spaced apart from one another in the longitudinal direction of the track assembly; and the roller wheels (Wheels on assemblies 22) are disposed between the leading idler wheel and the trailing idler wheel in the longitudinal direction of the track assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 2 of patent 950454 in view of Bessette as in Livesay so as to assist in maintaining tension of the track and keeping constant ground contact thereby increasing the traction and efficiency of the track. 
Claim 20: The track assembly of claim 19 is taught by claim 2 of patent 950454 in view of Bessette. The combination does not recite wherein at least one of the longitudinally spaced ones of the roller wheels is located below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Livesay teaches a roller wheel (Figure 3 reference 11) below and within a span of a drive wheel (26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 2 of patent 950454 in view of Bessette to have a roller located below and within the span of the drive wheel so that the roller wheels guide the track and increase the traction of the track on the ground when the drive wheel located above causes the track to move thereby increasing the traction of the track on the ground and keeping the tension of the track around the assembly. 
Claim 38: Claim 2 of patent 950454 fails to teach wherein the track is elastomeric, wherein the resilient portion comprises an elastomeric member, a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels, or wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly. However, Bessette teaches an elastomeric track (Paragraph 0004) and wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly (See Figure 1) to provide increased flotation and better traction to the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an elastomeric track as in Bessette where the roller wheels rotate about an axis of rotation transverse to a widthwise direction of the track assembly with the track assembly of claim 2 of Patent 950454 to provide increased flotation and better traction to the vehicle. 
Bessette fails to teach the resilient portion comprising an elastomeric member and a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels. However, Livesay teaches elastomeric member (88) with a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 2 of patent 950454 in view of Bessette of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claims 2-5, 8, 10, 18, 19, 21-25, 27, 28, 30, 35, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 950454 in view of Bessette (2009/0194345 A1), and Viale (1488080). 
Claim 2: Claim 28 does not recite wherein the track is elastomeric, wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly, or wherein longitudinally-spaced ones of the roller wheels that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly. However, Bessette teaches an elastomeric track (Paragraph 0004) wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly to provide increased flotation and better traction to the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an elastomeric track wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly as in Bessette with the track assembly of claim 28 of Patent 950454 to provide increased flotation and better traction to the vehicle. 
Bessette does not teach wherein longitudinally-spaced ones of the roller wheels that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly. However, Viale teaches wherein longitudinally-spaced ones of the roller wheels (B) that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly (Column 1 lines 17-20) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art to have the longitudinally spaced roller wheels of the track assembly of Claim 28 of patent 950454 in view of Bessette movable relative to one another in a heightwise direction as in Viale so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly. 
Claim 3: The track assembly of claim 2 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the axis of rotation transverse to the widthwise direction of the track assembly is generally parallel to the longitudinal direction of the track assembly (Column 1 lines 20-21 of Viale). 
Claim 4: The track assembly of claim 2 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein at least part of the resilient portion (J of Viale) is below and within a span of the drive wheel in the longitudinal direction of the track assembly (See Figure 1 of Viale).
Claim 5: The track assembly of claim 2 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the resilient portion comprises a housing (K of Viale) between the frame and the roller wheels; and resilient material (J of Viale) disposed within the housing. 
Claim 8: The track assembly of claim 2 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the resilient portion comprises a single resilient member (J of Viale) resiliently deformable to cause rotation of all the roller wheels about the axis of rotation transverse to the widthwise direction of the track assembly (Column 1 lines 20-21 of Viale).
Claim 10: The track assembly of claim 2 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame of Viale). 
Claim 18: The track assembly of claim 2 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the longitudinally-spaced ones of the roller wheels are movable relative to one another in the heightwise direction of the track assembly by being rotatable about an axis of rotation transverse to the longitudinal direction of the track assembly (Column 1 lines 19-20 of Viale).
Claim 19: The track assembly of claim 18 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the axis of rotation transverse to the longitudinal direction of the track assembly is generally parallel to the widthwise direction of the track assembly (Column 1 lines 19-20 of Viale).
Claim 21: The track assembly of claim 2 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination does not explicitly teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale further teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claim 28 of patent 950454 in view of Bessette as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 
Claim 22: Claim 28 of patent 950454 does not explicitly teach wherein the track is elastomeric, wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing, or wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly. However, Bessette teaches an elastomeric track (Paragraph 0004) and wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly (See Figure 1) to provide increased flotation and better traction to the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an elastomeric track as in Bessette where the roller wheels rotate about an axis of rotation transverse to a widthwise direction of the track assembly with the track assembly of claim 28 of Patent 950454 to provide increased flotation and better traction to the vehicle. 
Bessette does not teach wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing. However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale around the resilient material of Claim 28 of patent 950454 in view of Bessette so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 23: The track assembly of claim 22 is taught by Claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the axis of rotation transverse to a widthwise direction of the track assembly is generally parallel to a longitudinal direction of the track assembly (Column 1 lines 20-21 of Viale). 
Claim 24: The track assembly of claim 23 is taught by Claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein at least part of the resilient portion is below and within a span of the drive wheel in a longitudinal direction of the track assembly (See Figure 1 of Viale). 
Claim 25: The track assembly of claim 22 is taught by Claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein longitudinally-spaced ones of the roller wheels that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly (Column 1 lines 19-20 of Viale). 
Claim 27: Claim 28 of patent 950454 in view of Bessette and Viale as applied to claim 22 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 above of Viale). 
Claim 28: Claim 28 of patent 950454 in view of Bessette and Viale as applied to claim 22 above further teaches wherein the resilient portion comprises a single resilient member (J of Viale) resiliently deformable to cause rotation of all the roller wheels about the axis of rotation transverse to the widthwise direction of the track assembly (Column 1 lines 19-20 of Viale).
Claim 30: Claim 28 of patent 950454 in view of Bessette and Viale as applied to claim 22 above fails to teach wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion. However, Viale teaches a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resilient portion of Claim 2 of patent 950454 in view of Bessette accommodated at least partially in a cavity in the frame as in Viale so as to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly.
Claim 35: The track assembly of claim 22 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the housing comprises an outer member and an inner member, and the resilient material (J of Viale) is disposed between the outer member and the inner member of the housing (See annotated Figure 1 of Viale above).
Claim 37: The track assembly of claim 22 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination does not explicitly teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claim 28 of patent 950454 in view of Bessette as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 
Claims 6, 7, 11-17, 20, 26, 31-34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 950454 in view of Bessette and Viale as applied to claim 5 above and further in view of Livesay (4361363). 
Claim 6: Claim 28 of U.S. Patent No. 950454 in view of Bessette and Viale does not teach wherein the resilient material is elastomeric material. However, Livesay teaches elastomeric material (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 28 of patent 950454 in view Bessette and Viale of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 7: Claim 28 of patent 950454 in view of Bessette and Viale as applied to claim 5 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 of Viale).
Claim 11: Claim 28 of U.S. Patent No. 950454 in view of Bessette and Viale does not teach wherein the resilient portion comprises an elastomeric member. However, Livesay teaches elastomeric member (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 2 of patent 950454 in view of Bessette and Viale of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 12: The track assembly of claim 11 is taught by claim 28 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels (See annotated Figure 1 of Livesay where a longitudinal axis of elastomeric member 88 is transverse to axles of the roller wheels). 
Claim 13: The track assembly of claim 12 is taught by claim 28 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See annotated figure 1 of Livesay above). 
Claim 14: The track assembly of claim 11 is taught by claim 28 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein the elastomeric member is tapered (See Figure 1 reference 88 of Livesay). 
Claim 15: The track assembly of claim 11 is taught by claim 28 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein the resilient portion comprises a housing (Figure 1 references 86 and 90 of Livesay). 
Claim 16: The track assembly of claim 15 is taught by claim 28 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein the housing comprises an outer member (90 of Livesay) and an inner member (86 of Livesay), and the elastomeric member is disposed between the outer member and the inner member of the housing (See Figure 1 of Livesay). 
Claim 17: The track assembly of claim 2 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination fails to explicitly teach wherein the track-contacting wheels include a leading idler wheel and a trailing idler wheel spaced apart from one another in the longitudinal direction of the track assembly; and the roller wheels are disposed between the leading idler wheel and the trailing idler wheel in the longitudinal direction of the track assembly. However, Livesay teaches a leading idler wheel (20) and a trailing idler wheel (24) spaced apart from one another in the longitudinal direction of the track assembly; and the roller wheels (Wheels on assemblies 22) are disposed between the leading idler wheel and the trailing idler wheel in the longitudinal direction of the track assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 28 of patent 950454 in view of Bessette and Viale as in Livesay so as to assist in maintaining tension of the track and keeping constant ground contact thereby increasing the traction and efficiency of the track. 
Claim 20: The track assembly of claim 19 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination does not recite wherein at least one of the longitudinally spaced ones of the roller wheels is located below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Livesay teaches a roller wheel (Figure 3 reference 11) below and within a span of a drive wheel (26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 28 of patent 950454 in view of Bessette and Viale to have a roller located below and within the span of the drive wheel so that the roller wheels guide the track and increase the traction of the track on the ground when the drive wheel located above causes the track to move thereby increasing the traction of the track on the ground and keeping the tension of the track around the assembly. 
Claim 26: Claim 28 of U.S. Patent No. 950454 in view of Bessette and Viale does not teach wherein the resilient material is elastomeric material. However, Livesay teaches elastomeric material (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 28 of patent 950454 in view Bessette and Viale of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 31: Claim 28 of U.S. Patent No. 950454 in view of Bessette and Viale as applied to claim 22 above does not teach wherein the resilient portion comprises an elastomeric member. However, Livesay teaches elastomeric member (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 28 of patent 950454 in view of Bessette and Viale of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 32: The track assembly of claim 31 is taught by claim 28 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels (See annotated Figure 1 of Livesay below where a longitudinal axis of elastomeric member 88 is transverse to axles of the roller wheels).
Claim 33: The track assembly of claim 32 is taught by claim 28 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See annotated figure 1 of Livesay below). 
Claim 34: The track assembly of claim 31 is taught by claim 28 of patent 950454 in view of Bessette, Viale, and Livesay. The combination further teaches wherein the elastomeric member is tapered (See Figure 1 reference 88 of Livesay). 
Claim 36: The track assembly of claim 22 is taught by claim 28 of patent 950454 in view of Bessette and Viale. The combination fails to explicitly teach wherein the track-contacting wheels include a leading idler wheel and a trailing idler wheel spaced apart from one another in the longitudinal direction of the track assembly; and the roller wheels are disposed between the leading idler wheel and the trailing idler wheel in the longitudinal direction of the track assembly. However, Livesay teaches a leading idler wheel (20) and a trailing idler wheel (24) spaced apart from one another in the longitudinal direction of the track assembly; and the roller wheels (Wheels on assemblies 22) are disposed between the leading idler wheel and the trailing idler wheel in the longitudinal direction of the track assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 2 of patent 950454 in view of Bessette and Viale as in Livesay so as to assist in maintaining tension of the track and keeping constant ground contact thereby increasing the traction and efficiency of the track. 
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 950454 in view of Bessette and Livesay. 
Claim 38: Claim 28 of patent 950454 fails to teach wherein the track is elastomeric, wherein the resilient portion comprises an elastomeric member, a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels, or wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly. However, Bessette teaches an elastomeric track (Paragraph 0004) and wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly (See Figure 1) to provide increased flotation and better traction to the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an elastomeric track as in Bessette where the roller wheels rotate about an axis of rotation transverse to a widthwise direction of the track assembly with the track assembly of claim 28 of Patent 950454 to provide increased flotation and better traction to the vehicle. 
Bessette fails to teach the resilient portion comprising an elastomeric member and a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels. However, Livesay teaches elastomeric member (88) with a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 28 of patent 950454 in view of Bessette of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claims 2-8, 10-16, 18, 19, 21-28, 30-35, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 950454 in view of Bessette and Viale. 
Claim 2: Claim 30 does not recite wherein the track is elastomeric, or wherein longitudinally-spaced ones of the roller wheels that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly. However, Bessette teaches an elastomeric track (Paragraph 0004) to provide increased flotation and better traction to the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an elastomeric track as in Bessette with the track assembly of claim 30 of Patent 950454 to provide increased flotation and better traction to the vehicle. 
Bessette does not teach wherein longitudinally-spaced ones of the roller wheels that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly. However, Viale teaches wherein longitudinally-spaced ones of the roller wheels (B) that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly (Column 1 lines 17-20) so that the track so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art to have the longitudinally spaced roller wheels of the track assembly of Claim 30 of patent 950454 in view of Bessette movable relative to one another in a heightwise direction as in Viale so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly. 
Claim 3: The track assembly of claim 2 is taught by claim 30 of patent 950454 in view of Bessette and Viale. Claim 31 of patent 950454 further teaches wherein the axis of rotation transverse to the widthwise direction of the track assembly is generally parallel to the longitudinal direction of the track assembly. 
Claim 4: The track assembly of claim 2 is taught by claim 30 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein at least part of the resilient portion (J of Viale) is below and within a span of the drive wheel in the longitudinal direction of the track assembly (See Figure 1 of Viale).
Claim 5: The track assembly of claim 2 is taught by claim 30 of patent 950454 in view of Bessette and Viale. Claim 37 of patent 950454 further teaches wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing. 
Claim 6: The track assembly of claim 5 is taught by claim 37 of patent 950454 in view of Bessette and Viale. Claim 36 of patent 950454 (which claim 37 depends from) recites wherein the resilient material is elastomeric material. 
Claim 7: Claim 37 of patent 950454 in view of Bessette and Viale as applied to claim 5 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 of Viale). 
Claim 8: The track assembly of claim 2 is taught by claim 30 of patent 950454 in view of Bessette and Viale. Claim 30 further teaches the subject matter recited in claim 8.
Claim 10: The track assembly of claim 2 is taught by claim 30 of patent 950454 in view of Bessette and Viale. Claim 43 of patent 950454 further teaches wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion.
Claim 11: The track assembly of claim 2 is taught by claim 30 of patent 950454 in view of Bessette and Viale. Claims 36 and 42 of patent 950454 further teaches wherein the resilient portion comprises an elastomeric member. 
Claim 12: The track assembly of claim 11 is taught by claim 36 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein a longitudinal axis of the elastomeric member is transverse to the axles of the roller wheels (See Figure 1 of Viale).
Claim 13: The track assembly of claim 12 is taught by claim 36 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See Figure 1 of Viale). 
Claim 14: The track assembly of claim 11 is taught by claims 36 and 42 of patent 950454 in view of Bessette and Viale. Claim 42 further teaches wherein the elastomeric member is tapered. 
Claim 15: The track assembly of claim 11 is taught by claims 36 and 42 of patent 950454 in view of Bessette and Viale. Claim 37 further teaches the subject matter of claim 15. 
Claim 16: The track assembly of claim 15 is taught by claim 37 of patent 950454 in view of Bessette and Viale. Claim 38 further teaches the subject matter of claim 16. 
Claim 18: The track assembly of claim 2 is taught by claim 30 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the longitudinally-spaced ones of the roller wheels are movable relative to one another in the heightwise direction of the track assembly by being rotatable about an axis of rotation transverse to the longitudinal direction of the track assembly (Column 1 lines 19-20 of Viale).
Claim 19: The track assembly of claim 18 is taught by claim 30 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the axis of rotation transverse to the longitudinal direction of the track assembly is generally parallel to the widthwise direction of the track assembly (Column 1 lines 19-20 of Viale).
Claim 21: The track assembly of claim 2 is taught by claim 30 of patent 950454 in view of Bessette and Viale. The combination does not explicitly teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale further teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claim 30 of patent 950454 in view of Bessette as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 
Claim 22: Claim 30 of patent 950454 does not explicitly teach wherein the track is elastomeric, or wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing. However, Bessette teaches an elastomeric track (Paragraph 0004) and wherein each of the roller wheels is rotatable about an axis of rotation transverse to a widthwise direction of the track assembly (See Figure 1) to provide increased flotation and better traction to the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an elastomeric track as in Bessette where the roller wheels rotate about an axis of rotation transverse to a widthwise direction of the track assembly with the track assembly of claim 30 of Patent 950454 to provide increased flotation and better traction to the vehicle. 
Bessette does not teach wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing. However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale around the resilient material of Claim 30 of patent 950454 in view of Bessette so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 23: The track assembly of claim 22 is taught by claim 30 of patent 950454 in view of Bessette and Viale. Claim 31 further teaches the subject matter of claim 23.
Claim 24: The track assembly of claim 23 is taught by Claim 31 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein at least part of the resilient portion is below and within a span of the drive wheel in a longitudinal direction of the track assembly (See Figure 1 of Viale). 
Claim 25: The track assembly of claim 22 is taught by Claim 30 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein longitudinally-spaced ones of the roller wheels that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly (Column 1 lines 19-20 of Viale). 
Claim 26: The track assembly of claim 22 is taught by Claim 30 of patent 950454 in view of Bessette and Viale. Claims 36 and 42 further teach wherein the resilient material is elastomeric material. 
Claim 27: Claim 30 of patent 950454 in view of Bessette and Viale as applied to claim 22 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 above of Viale). 
Claim 28: Claim 30 of patent 950454 in view of Bessette and Viale as applied to claim 22 above further teaches the subject matter of claim 28. 
Claim 30: The track assembly of claim 22 is taught by Claim 30 of patent 950454 in view of Bessette and Viale. Claim 43 further teaches the subject matter of claim 30.
Claim 31: The track assembly of claim 22 is taught by Claim 30 of patent 950454 in view of Bessette and Viale. Claims 36 and 42 further teach wherein the resilient portion comprises an elastomeric member. 
Claim 32: The track assembly of claim 31 is taught by Claims 36 and 42 of patent 950454 in view of Bessette and Viale.  The combination further teaches wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels (See Figure 1 of Viale). 
Claim 33: The track assembly of claim 32 is taught by Claims 36 and 42 of patent 950454 in view of Bessette and Viale. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to a heightwise direction of the track assembly (See Figure 1 of Viale).
Claim 34: The track assembly of claim 31 is taught by Claims 36 and 42 of patent 950454 in view of Bessette and Viale.  Claim 42 of patent 950454 further teaches the subject matter of claim 34. 
Claim 35: The track assembly of claim 22 is taught by Claim 30 of patent 950454 in view of Bessette and Viale. Claim 38 of patent 950454 further teaches the subject matter of claim 35. 
Claim 37: The track assembly of claim 22 is taught by claim 30 of patent 950454 in view of Bessette and Viale. The combination does not explicitly teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claim 30 of patent 950454 in view of Bessette as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 

Claims 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 950454 in view of Bessette and Viale as applied to claim 2 above and further in view of Livesay (4361363). 
Claim 17: The track assembly of claim 2 is taught by claim 30 of patent 950454 in view of Bessette and Viale. The combination fails to explicitly teach wherein the track-contacting wheels include a leading idler wheel and a trailing idler wheel spaced apart from one another in the longitudinal direction of the track assembly; and the roller wheels are disposed between the leading idler wheel and the trailing idler wheel in the longitudinal direction of the track assembly. However, Livesay teaches a leading idler wheel (20) and a trailing idler wheel (24) spaced apart from one another in the longitudinal direction of the track assembly; and the roller wheels (Wheels on assemblies 22) are disposed between the leading idler wheel and the trailing idler wheel in the longitudinal direction of the track assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 30 of patent 950454 in view of Bessette and Viale as in Livesay so as to assist in maintaining tension of the track and keeping constant ground contact thereby increasing the traction and efficiency of the track. 
Claim 20: The track assembly of claim 19 is taught by claim 30 of patent 950454 in view of Bessette and Viale. The combination does not recite wherein at least one of the longitudinally spaced ones of the roller wheels is located below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Livesay teaches a roller wheel (Figure 3 reference 11) below and within a span of a drive wheel (26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 30 of patent 950454 in view of Bessette and Viale to have a roller located below and within the span of the drive wheel so that the roller wheels guide the track and increase the traction of the track on the ground when the drive wheel located above causes the track to move thereby increasing the traction of the track on the ground and keeping the tension of the track around the assembly. 
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 950454 in view of Bessette and Livesay. 
Claim 38: Claim 30 of patent 950454 fails to teach wherein the track is elastomeric, wherein the resilient portion comprises an elastomeric member, or a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels. However, Bessette teaches an elastomeric track (Paragraph 0004) to provide increased flotation and better traction to the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an elastomeric track as in Bessette with the track assembly of claim 30 of Patent 950454 to provide increased flotation and better traction to the vehicle. 
Bessette fails to teach the resilient portion comprising an elastomeric member and a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels. However, Livesay teaches elastomeric member (88) with a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 30 of patent 950454 in view of Bessette of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,112,663 B1 in view of Viale (1488080). Claim 10 of Patent 10112663 does not recite the track assembly having a longitudinal direction, a widthwise direction, and a height direction, the track being an endless track, and a resilient device mounted between the frame and the bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area, the resilient device comprising a spring, the spring allowing movement of the bogie relative to the frame in the height direction of the track assembly and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly. However, Viale teaches an endless track assembly having a longitudinal direction, a widthwise direction, and a height direction (See Figure 1), a resilient device (J) mounted between the frame and the bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area (Column 1 lines 19-21), the resilient device comprising a spring,  and a spring (J) allowing movement of the bogie relative to the frame in the height direction of the endless track assembly (Column 1 lines 18-20) and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly (Column 1 lines 20-22) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art to have a resilient device mounted between the frame and the bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area, the resilient device comprising a spring, a spring allowing movement of the bogie relative to the frame in the height wise direction and a direction transversal to the height direction of the track assembly as in Viale with the track assembly of claim 10 of patent 10112663 to allow the track shoes can accommodate themselves freely to the surface of the ground thereby increasing the efficiency and traction provided by the endless ground engaging track. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 31, and 32 of U.S. Patent No. 10,112,663 B1 in view of Viale (1488080). Claims 30, 31, and 32 of Patent 10112663 do not recite the track assembly having a longitudinal direction, a widthwise direction, and a height direction, a frame, the track being an endless track, a bogie carrying at least two of the roller wheels, and a resilient device mounted between the frame and the bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area, the resilient device comprising a spring, the spring allowing movement of the bogie relative to the frame in the height direction of the track assembly and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly. However, Viale teaches an endless track assembly having a longitudinal direction, a widthwise direction, and a height direction (See Figure 1), a frame (Shown in Figure 1, labeled above) a bogie carrying at least two of the roller wheels (See figure 1), and a resilient device (J) mounted between the frame and the bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area (Column 1 lines 19-21), the resilient device comprising a spring,  and a spring (J) allowing movement of the bogie relative to the frame in the height direction of the endless track assembly (Column 1 lines 18-20) and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly (Column 1 lines 20-22) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art to have a resilient device mounted between a frame and a bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area, the resilient device comprising a spring, a spring allowing movement of the bogie relative to the frame in the height wise direction and a direction transversal to the height direction of the track assembly as in Viale with the track assembly of claims 30, 31, and 32 of patent 10112663 to allow the track shoes to accommodate themselves freely to the surface of the ground thereby increasing the efficiency and traction provided by the endless ground engaging track. 
Claims 2, 8, 17, 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,112,663 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every element claimed in the instant application is also found in the claims of Patent 10112663 B1.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,112,663 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every element claimed in the instant application is also found in the claims of Patent 10112663 B1.
Claims 3-7, 10, 19, 21-25, 27, 28, 30, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,112,663 B1 in view of Viale. 
Claim 3: Claim 7 of U.S. Patent No. 10,112,663 B1 does not explicitly teach wherein the axis of rotation transverse to the widthwise direction of the track assembly is generally parallel to the longitudinal direction of the track assembly. However, Viale teaches wherein the axis of rotation transverse to the widthwise direction of the track assembly is generally parallel to the longitudinal direction of the track assembly (Column 1 lines 20-21) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the axis of rotation transverse to the widthwise direction of the track assembly generally parallel to the longitudinal direction of the track assembly as in Viale so that the track of claim 7 can accommodate itself freely to the surface of the ground thereby increasing the efficiency and traction provided by the endless ground engaging track. 
Claim 4: The track assembly of claim 2 is taught by claim 7 of patent 10112663. The claim fails to teach wherein at least part of the resilient portion is below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Viale teaches a resilient portion (J) below a drive wheel (Shown at the top of Figure 1 but not labeled) to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art to have the spring below and within a span of the drive wheel as in Viale of the track assembly of claim 7 of patent 10112663 to allow the frame to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly. 
Claim 5: Claim 7 of patent 10112663 does not recite wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing. However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale around the resilient material of Claim 7 of patent 10112663 so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 6: The track assembly of claim 5 is taught by Claim 7 of patent 10112663 in view of Viale. Claim 8 of patent 10112663 further teaches the subject matter of claim 6. 
Claim 7: Claim 7 of patent 10112663 in view of Viale as applied to claim 5 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 of Viale). 
Claim 10: The track assembly of claim 2 is taught by claim 7 of patent 10112663. The claim does not recite wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion. However, Viale teaches a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resilient portion of Claim 7 of patent 10112663 accommodated at least partially in a cavity in the frame as in Viale so as to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly.
Claim 19: The track assembly of claim 18 is taught by claim 7 of patent 10112663. The claim does not recite wherein the axis of rotation transverse to the longitudinal direction of the track assembly is generally parallel to the widthwise direction of the track assembly. However, Viale teaches an axis of rotation parallel to the widthwise direction (Column 1 lines 19-20) as to allow the track to accommodate itself freely to the surface of the ground. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the axis of rotation transverse to the longitudinal direction of the track assembly of claim 7 of patent 10112663 generally parallel to the widthwise direction as in Viale as to allow the track to accommodate itself freely to the surface of the ground thereby increasing the traction and durability of the track assembly.
Claim 21: The track assembly of claim 2 is taught by claim 7 of patent 10112663 in view of Viale. The combination does not explicitly teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale further teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claim 7 of patent 10112663 in view of Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 
Claim 22: Claim 7 of patent 10112663 does not teach wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing. 
However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale around the resilient material of Claim 7 of patent 10112663 so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 23: The track assembly of claim 22 is taught by Claim 7 of patent 10112663 in view of Viale. The combination further teaches wherein the axis of rotation transverse to a widthwise direction of the track assembly is generally parallel to a longitudinal direction of the track assembly (Column 1 lines 20-21 of Viale). 
Claim 24: The track assembly of claim 23 is taught by Claim 7 of patent 10112663 in view of Viale. The combination further teaches wherein at least part of the resilient portion is below and within a span of the drive wheel in a longitudinal direction of the track assembly (See Figure 1 of Viale). 
Claim 25: The track assembly of claim 22 is taught by Claim 7 of patent 10112663 in view of Viale. Claim 7 of patent 10112663 further recites the subject matter of claim 25 (See claim 1 which claim 7 depends from).
Claim 27: Claim 7 of patent 10112663 in view of Viale as applied to claim 22 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 above of Viale). 
Claim 28: The track assembly of claim 22 is taught by claim 7 of patent 10112663 in view of Viale. Claim 7 of patent 10112663 further recites the subject matter of claim 28.
 Claim 30: Claim 7 of patent 10112663 in view Viale as applied to claim 22 above fails to teach wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion. However, Viale teaches a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resilient portion of Claim 7 of patent 10112663 in view of Viale accommodated at least partially in a cavity in the frame as in Viale so as to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly.
Claim 35: The track assembly of claim 22 is taught by claim 7 of patent 10112663 in view of Viale. The combination further teaches wherein the housing comprises an outer member and an inner member, and the resilient material (J of Viale) is disposed between the outer member and the inner member of the housing (See annotated Figure 1 of Viale above).
Claim 36: The track assembly of claim 22 is taught by claim 7 of patent 10112663 in view of Viale. Claim 7 of patent 10112663 further recites the subject matter of claim 36 (See claim 1 which claim 7 depends on).
Claim 37: The track assembly of claim 22 is taught by claim 7 of patent 10112663 in view of Viale. The combination does not explicitly teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claim 7 of patent 10112663 as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 

Claims 12, 13, 15, 16, 26, 31-33, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,112,663 B1 in view of Viale.
Claim 12: The track assembly of claim 11 is recited by claim 8 of patent 10112663. Claim 8 of patent 10112663 fails to recite wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels. However, Viale teaches wherein a longitudinal axis of the elastomeric member (J) is transverse to axles of the roller wheels (See Figure 1 of Viale) to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position (Column 1 lines 17-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a longitudinal axis of the elastomeric member of claim 8  transverse to axles of the roller wheels as in Viale to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position thereby increasing the traction and durability of the track assembly.
Claim 13: The track assembly of claim 12 is taught by claim 8 of patent 10112663 in view of Viale. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See Figure 1 of Viale). 
Claim 15: Claim 8 of patent 10112663 does not recite wherein the resilient portion comprises a housing, and the elastomeric member is secured to the housing. However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale secured to the elastomeric material of Claim 8 of patent 10112663 so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 16: The track assembly of claim 15 is taught by claim 8 of patent 10112663 in view of Viale. The combination further teaches wherein the housing comprises an outer member and an inner member, and the resilient member (J of Viale) is disposed between the outer member and the inner member of the housing (See annotated Figure 1 of Viale).
Claim 26: The track assembly of claim 22 is taught by Claim 7 of patent 10112663 in view of Viale. Claim 8 of patent 10112663 further recites the subject matter of claim 26.
Claim 31: The track assembly of claim 22 is taught by Claim 7 of patent 10112663 in view of Viale. Claim 8 of patent 10112663 further recites the subject matter of claim 31.
Claim 32: The track assembly of claim 31 is taught by claim 8 of patent 950454 in view of Viale.  The combination further teaches wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels (See Figure 1 of Viale). 
Claim 33: The track assembly of claim 32 is taught by Claims 8 of patent 10112663 in view of Viale. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to a heightwise direction of the track assembly (See Figure 1 of Viale).
Claim 38: Claim 8 of patent 10112663 fails to teach wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels. However, Viale teaches wherein a longitudinal axis of the elastomeric member (J) is transverse to axles of the roller wheels (See Figure 1 of Viale) to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position (Column 1 lines 17-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a longitudinal axis of the elastomeric member of claim 8  transverse to axles of the roller wheels as in Viale to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position thereby increasing the traction and durability of the track assembly.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,112,663 B1 in view of Viale and further in view of Livesay.
Claim 20: The track assembly of claim 19 is taught by claim 7 of patent 10112663 in view of Viale. The combination does not recite wherein at least one of the longitudinally spaced ones of the roller wheels is located below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Livesay teaches a roller wheel (Figure 3 reference 11) below and within a span of a drive wheel (26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 7 of patent 10112663 in view of Viale to have a roller located below and within the span of the drive wheel so that the roller wheels guide the track and increase the traction of the track on the ground when the drive wheel located above causes the track to move thereby increasing the traction of the track on the ground and keeping the tension of the track around the assembly. 
Claims 2-5, 7, 8, 10, 17-19, 21-25, 27, 28, 30, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 31, and 32 of U.S. Patent No. 10112663 in view of Viale. 
Claim 2: Claims 30, 31, and 32 fail to recite a resilient portion between the frame and the roller wheels and resiliently deformable to allow movement of the roller wheels relative to the frame. Claims 30 and 32 fail to recite a frame supporting the roller wheels. However, Viale teaches a resilient portion (J) between a frame and roller wheels (See Figure 1 of Viale) resiliently deformable to allow movement of the roller wheels relative to the frame (Column 1 lines 19-21) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art to have a resilient device mounted between a frame and a bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area as in Viale with the track assembly of claims 30, 31, and 32 of patent 10112663 to allow the track shoes to accommodate themselves freely to the surface of the ground thereby increasing the efficiency and traction provided by the endless ground engaging track. 
Claim 3: The track assembly of claim 2 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein the axis of rotation transverse to the widthwise direction of the track assembly is generally parallel to the longitudinal direction of the track assembly (Column 1 lines 20-21 of Viale). 
Claim 4: The track assembly of claim 2 is taught by claim 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein at least part of the resilient portion (J of Viale) is below and within a span of the drive wheel in the longitudinal direction of the track assembly (See Figure 1 of Viale).
Claim 5: The track assembly of claim 2 is taught by claim 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein the resilient portion comprises a housing (K of Viale) between the frame and the roller wheels; and resilient material (J of Viale) disposed within the housing. 
Claim 7: Claims 30, 31, and 32 of patent 10112663 in view of Viale as applied to claim 5 above further teach wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 of Viale). 
Claim 8: The track assembly of claim 2 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein the resilient portion comprises a single resilient member (J of Viale) resiliently deformable to cause rotation of all the roller wheels about the axis of rotation transverse to the widthwise direction of the track assembly (Column 1 lines 20-21 of Viale).
Claim 10: The track assembly of claim 2 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame of Viale). 
Claim 17: The track assembly of claim 2 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. Claims 30, 31, and 32 further recite the subject matter of claim 17. 
Claim 18: The track assembly of claim 2 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein the longitudinally-spaced ones of the roller wheels are movable relative to one another in the heightwise direction of the track assembly by being rotatable about an axis of rotation transverse to the longitudinal direction of the track assembly (Column 1 lines 19-20 of Viale).
Claim 19: The track assembly of claim 18 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein the axis of rotation transverse to the longitudinal direction of the track assembly is generally parallel to the widthwise direction of the track assembly (Column 1 lines 19-20 of Viale).
Claim 21: The track assembly of claim 2 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. The combination does not explicitly teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale further teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claims 30, 31, and 32 of patent 10112663 in view of Viale as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 
Claim 22: Claims 30, 31, and 32 fail to recite a resilient portion between the frame and the roller wheels and resiliently deformable to allow movement of the roller wheels relative to the frame, the resilient portion comprising a housing between the frame and the roller wheels; and resilient material disposed within the housing. Claims 30 and 32 fail to recite a frame supporting the roller wheels. However, Viale teaches a resilient portion (J) between a frame and roller wheels (See Figure 1 of Viale) resiliently deformable to allow movement of the roller wheels relative to the frame (Column 1 lines 19-21) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 22-24) and a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art to have a resilient device mounted between a frame and a bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area as in Viale with the track assembly of claims 30, 31, and 32 of patent 10112663 to allow the track shoes to accommodate themselves freely to the surface of the ground thereby increasing the efficiency and traction provided by the endless ground engaging track and to provide a housing as in Viale around the resilient material of Claims 30, 31, and 32 of patent 10112663 so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 23: The track assembly of claim 22 is taught by Claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein the axis of rotation transverse to a widthwise direction of the track assembly is generally parallel to a longitudinal direction of the track assembly (Column 1 lines 20-21 of Viale). 
Claim 24: The track assembly of claim 22 is taught by Claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein at least part of the resilient portion is below and within a span of the drive wheel in a longitudinal direction of the track assembly (See Figure 1 of Viale). 
Claim 25: The track assembly of claim 22 is taught by Claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein longitudinally-spaced ones of the roller wheels that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly (Column 1 lines 19-20 of Viale). 
Claim 27: Claims 30, 31, and 32 of patent 10112663 in view of Viale as applied to claim 22 above further teach wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 above of Viale). 
Claim 28: The track assembly of claim 22 is taught by Claims 30, 31, and 32 of patent 10112663 in view of Viale. Claims 30, 31, and 32 of patent 10112663 further recite the subject matter of claim 28. 
Claim 30: The track assembly of claim 22 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame of Viale). 
Claim 35: The track assembly of claim 22 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations further teach wherein the housing comprises an outer member and an inner member, and the resilient material (J of Viale) is disposed between the outer member and the inner member of the housing (See annotated Figure 1 of Viale).
Claim 36: The track assembly of claim 22 is taught by Claims 30, 31, and 32 of patent 10112663 in view of Viale. Claims 30, 31, and 32 of patent 10112663 further recite the subject matter of claim 36. 
Claim 37: The track assembly of claim 22 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. The combinations do not explicitly teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale further teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claims 30, 31, and 32 of patent 10112663 in view of Viale as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 


Claims 6, 11-16, 20, 26, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 31, and 32 of U.S. Patent No. 10112663 in view of Viale as applied to claims 2, 5, and 22 above and further in view of Livesay (4361363). 
Claim 6: Claims 30, 31, and 32 of U.S. Patent No. 10112663 in view of Viale do not teach wherein the resilient material is elastomeric material. However, Livesay teaches elastomeric material (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claims 30, 31, and 32 of patent 10112663 in view Viale of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 11: Claims 30, 31, and 32 of U.S. Patent No. 10112663 in view of Viale do not teach wherein the resilient portion comprises an elastomeric member. However, Livesay teaches an elastomeric member (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claims 30, 31, and 32 of patent 10112663 in view Viale of elastomeric member as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 12: The track assembly of claim 11 is taught by claims 30, 31, and 32 of patent 950454 in view of Viale and Livesay. The combinations further teach wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels (See annotated Figure 1 of Livesay above where a longitudinal axis of elastomeric member 88 is transverse to axles of the roller wheels). 
Claim 13: The track assembly of claim 12 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale and Livesay. The combinations further teach wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See annotated figure 1 of Livesay above). 
Claim 14: The track assembly of claim 11 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale and Livesay. The combinations further teach wherein the elastomeric member is tapered (See Figure 1 reference 88 of Livesay). 
Claim 15: The track assembly of claim 11 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale and Livesay. The combinations further teach wherein the resilient portion comprises a housing (Figure 1 references 86 and 90 of Livesay). 
Claim 16: The track assembly of claim 15 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale and Livesay. The combination further teaches wherein the housing comprises an outer member (90 of Livesay) and an inner member (86 of Livesay), and the elastomeric member is disposed between the outer member and the inner member of the housing (See Figure 1 of Livesay). 
Claim 20: The track assembly of claim 19 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale. The combination does not recite wherein at least one of the longitudinally spaced ones of the roller wheels is located below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Livesay teaches a roller wheel (Figure 3 reference 11) below and within a span of a drive wheel (26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claims 30, 31, and 32 of patent 10112663 in view of Viale to have a roller located below and within the span of the drive wheel so that the roller wheels guide the track and increase the traction of the track on the ground when the drive wheel located above causes the track to move thereby increasing the traction of the track on the ground and keeping the tension of the track around the assembly. 
Claim 26: Claims 30, 31, and 32 of U.S. Patent No. 10112663 in view of Viale do not teach wherein the resilient material is elastomeric material. However, Livesay teaches elastomeric material (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claims 30, 31, and 32 of patent 10112663 in view Viale of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 31: Claims 30, 31, and 32 of U.S. Patent No. 10112663 in view of Viale do not teach wherein the resilient portion comprises an elastomeric member. However, Livesay teaches an elastomeric member (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claims 30, 31, and 32 of patent 10112663 in view Viale of elastomeric member as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 32: The track assembly of claim 31 is taught by claims 30, 31, and 32 of patent 950454 in view of Viale and Livesay. The combinations further teach wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels (See annotated Figure 1 of Livesay above where a longitudinal axis of elastomeric member 88 is transverse to axles of the roller wheels). 
Claim 33: The track assembly of claim 32 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale and Livesay. The combinations further teach wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See annotated figure 1 of Livesay above). 
Claim 34: The track assembly of claim 31 is taught by claims 30, 31, and 32 of patent 10112663 in view of Viale and Livesay. The combinations further teach wherein the elastomeric member is tapered (See Figure 1 reference 88 of Livesay). 
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 31, and 32 of U.S. Patent No. 10112663 in view of Livesay (4361363). 
Claim 38: Claims 30, 31, and 32 of patent 10112663 fail to teach a resilient portion between the frame and the roller wheels and resiliently deformable to allow movement of the roller wheels relative to the frame, wherein the resilient portion comprises an elastomeric member, or a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels. However, Livesay teaches a resilient portion (88) between the frame and the roller wheels and resiliently deformable to allow movement of the roller wheels relative to the frame, wherein the resilient portion comprises an elastomeric member (88), with a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a resilient portion between the frame and the roller wheels and resiliently deformable to allow movement of the roller wheels relative to the frame, wherein the resilient portion comprises an elastomeric member, or a longitudinal axis of the elastomeric member being transverse to axles of the roller wheels as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 18, and 32 of U.S. Patent No. 10,399,619 B1 in view of Viale (1488080). Claim 9 of patent 10399619 does not recite the track assembly having a longitudinal direction, a widthwise direction, and a height direction, the track being an endless track comprising an inner side facing the track-contacting wheels, a bogie carrying at least two of the roller wheels, and a resilient device mounted between the frame and the bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area, the resilient device comprising a spring, the spring allowing movement of the bogie relative to the frame in the height direction of the track assembly and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly. Claims 18 and 32 do not recite the track assembly having a longitudinal direction, a widthwise direction, and a height direction, the track being an endless track comprising an inner side facing the track-contacting wheels, a bogie carrying at least two of the roller wheels, the resilient device comprising a spring, the spring allowing movement of the bogie relative to the frame in the height direction of the track assembly and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly.  However, Viale teaches an endless track assembly comprising an inner side facing the track-contacting wheels, having a longitudinal direction, a widthwise direction, and a height direction (See Figure 1), a frame (Shown in Figure 1, labeled above) a bogie carrying at least two of the roller wheels (See figure 1), and a resilient device (J) mounted between the frame and the bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area (Column 1 lines 19-21), the resilient device comprising a spring,  and a spring (J) allowing movement of the bogie relative to the frame in the height direction of the endless track assembly (Column 1 lines 18-20) and allowing movement of the bogie relative to the frame in a direction transversal to the height direction of the track assembly (Column 1 lines 20-22) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art to have a resilient device mounted between a frame and a bogie for allowing the bogie to move relative to the frame when the track assembly travels on an uneven ground area, the resilient device comprising a spring, a spring allowing movement of the bogie relative to the frame in the height wise direction and a direction transversal to the height direction of the track assembly as in Viale with the track assembly of claims 9, 18, and 32 of patent 10399619 to allow the track shoes to accommodate themselves freely to the surface of the ground thereby increasing the efficiency and traction provided by the endless ground engaging track. 
Claims 2-8, 10-13, 15-19, 21-28, 30-33, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,399,619 B1 in view of Viale (1488080).
Claims 2: Claim 1 of patent 10399619 fails to recite a frame supporting the roller wheels and a resilient portion between the frame and the roller wheels and resiliently deformable to allow movement of the roller wheels relative to the frame. However, Viale teaches a resilient portion (J) between the frame and a frame supporting the roller wheels, the roller wheels and resiliently deformable to allow movement of the roller wheels relative to the frame (Column 1 lines 19-21) to allow the the roller wheels to move relative to the frame so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art to provide a resilient portion between the frame and the roller wheels of claim 1 of patent 10399619 to allow the roller wheels to move relative to the frame so that the track can accommodate itself freely to the surface of the ground so as to increase traction and efficiency of the track assembly. 
Claim 3: The track assembly of claim 2 is taught by claim 1 of patent 10399619 in view of Viale. Claim 2 of patent 10399619 further teaches the subject matter of claim 3.
Claim 4: The track assembly of claim 2 is taught by claim 1 of patent 10399619 in view of Viale. Claim 12 of patent 10399619 further teaches the subject matter of claim 4.
Claim 5: The track assembly of claim 2 is taught by claim 1 of patent 10399316 in view of Viale. The combination further teaches wherein the resilient portion comprises a housing (K of Viale) between the frame and the roller wheels; and resilient material (J of Viale) disposed within the housing. 
Claim 6: The track assembly of claim 5 is taught by claim 1 of patent 10399619 in view of Viale. Claim 11 of patent 10399619 further teaches the subject matter of claim 6.
Claim 7: Claim 1 of patent 10399619 in view of Viale as applied to claim 5 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 above of Viale). 
Claim 8: The track assembly of claim 2 is taught by claim 1 of patent 10399619 in view of Viale. Claim 10 of patent 10399619 further teaches the subject matter of claim 8.
Claim 10: The track assembly of claim 2 is taught by claim 1 of patent 10399619 in view of Viale. The combination further teaches wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame of Viale). 
Claim 11: The track assembly of claim 2 is taught by claim 1 of patent 10399619 in view of Viale. Claim 11 of patent 10399619 further teaches the subject matter of claim 11.
Claim 12: The track assembly of claim 11 is taught by claim 11 of patent 10399619 in view of Viale. The combination further teaches wherein a longitudinal axis of the elastomeric member is transverse to the axles of the roller wheels (See Figure 1 of Viale).
Claim 13: The track assembly of claim 12 is taught by claim 11 of patent 10399619 in view of Viale. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See Figure 1 of Viale). 
Claim 15: Claim 11 of patent 10399619 does not recite wherein the resilient portion comprises a housing, and the elastomeric member is secured to the housing. However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale secured to the elastomeric material of Claim 11 of patent 10399619 so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 16: The track assembly of claim 15 is taught by claim 11 of patent 10399619 in view of Viale. The combination further teaches wherein the housing comprises an outer member and an inner member, and the resilient member (J of Viale) is disposed between the outer member and the inner member of the housing (See annotated Figure 1 of Viale).
Claim 17: The track assembly of claim 2 is taught by claim 1 of patent 10399619 in view of Viale. Claim 1 of patent 10399619 further teaches the subject matter of claim 17.
Claim 18: The track assembly of claim 2 is taught by claim 1 of patent 10399619 in view of Viale. Claim 3 of patent 10399619 further teaches the subject matter of claim 18.
Claim 19: The track assembly of claim 18 is taught by claim 3 of patent 10399619 in view of Viale. Claim 4 of patent 10399619 further teaches the subject matter of claim 18.
Claim 21: The track assembly of claim 2 is taught by claim 1 of patent 10399619 in view of Viale. Claim 16 of patent 10399619 further teaches the subject matter of claim 21.
Claim 22: Claim 1 fails to recite a frame supporting the roller wheels, a resilient portion between the frame and the roller wheels and resiliently deformable to allow movement of the roller wheels relative to the frame, the resilient portion comprising a housing between the frame and the roller wheels; and resilient material disposed within the housing. However, Viale teaches frame supporting roller wheels (B), a resilient portion (J) between a frame and roller wheels (See Figure 1 of Viale) resiliently deformable to allow movement of the roller wheels relative to the frame (Column 1 lines 19-21) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 22-24) and a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art to have a resilient device mounted between a frame and a frame for supporting the roller wheels to allow the roller wheels to move relative to the frame when the track assembly travels on an uneven ground area as in Viale with the track assembly of claim 1 of patent 10399619 to allow the track to accommodate themselves freely to the surface of the ground thereby increasing the efficiency and traction provided by the endless ground engaging track and to provide a housing as in Viale around the resilient material so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 23: The track assembly of claim 22 is taught by claim 1 of patent 10399619 in view of Viale. Claim 2 of patent 10399619 further teaches the subject matter of claim 23.
Claim 24: The track assembly of claim 22 is taught by claim 1 of patent 10399619 in view of Viale. Claim 12 of patent 10399619 further teaches the subject matter of claim 24.
Claim 25: The track assembly of claim 22 is taught by claim 1 of patent 10399619 in view of Viale. Claim 1 of patent 10399619 further teaches the subject matter of claim 25.
Claim 26: The track assembly of claim 22 is taught by claim 1 of patent 10399619 in view of Viale. Claim 11 of patent 10399619 further teaches the subject matter of claim 26.
Claim 27: Claim 1 of patent 10399619 in view of Viale as applied to claim 22 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 above of Viale). 
Claim 28: The track assembly of claim 22 is taught by claim 1 of patent 10399619 in view of Viale. Claim 10 of patent 10399619 further teaches the subject matter of claim 28.
Claim 30: The track assembly of claim 22 is taught by claim 1 of patent 10399619 in view of Viale. The combination further teaches wherein the frame comprises a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame of Viale). 
Claim 31: The track assembly of claim 22 is taught by claim 1 of patent 10399619 in view of Viale. Claim 11 of patent 10399619 further teaches the subject matter of claim 31.
Claim 32: The track assembly of claim 31 is taught by claim 11 of patent 10399619 in view of Viale. The combination further teaches wherein a longitudinal axis of the elastomeric member is transverse to the axles of the roller wheels (See Figure 1 of Viale).
Claim 33: The track assembly of claim 32 is taught by claim 11 of patent 10399619 in view of Viale. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See Figure 1 of Viale). 
Claim 35: The track assembly of claim 22 is taught by claim 1 of patent 10399619 in view of Viale. The combination further teaches wherein the housing comprises an outer member and an inner member, and the resilient member (J of Viale) is disposed between the outer member and the inner member of the housing (See annotated Figure 1 of Viale).
Claim 36: The track assembly of claim 22 is taught by claim 1 of patent 10399619 in view of Viale. Claim 1 of patent 10399619 further teaches the subject matter of claim 36.
Claim 37: The track assembly of claim 22 is taught by claim 1 of patent 10399619 in view of Viale. Claim 16 of patent 10399619 further teaches the subject matter of claim 37.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,399,619 B1 in view of Viale as applied to claim 19 above and further in view of Livesay.
Claim 20: The track assembly of claim 19 is taught by claim 4 of patent 10399619 in view of Viale. The combination does not recite wherein at least one of the longitudinally spaced ones of the roller wheels is located below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Livesay teaches a roller wheel (Figure 3 reference 11) below and within a span of a drive wheel (26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 4 of patent 10399619 in view of Viale to have a roller located below and within the span of the drive wheel so that the roller wheels guide the track and increase the traction of the track on the ground when the drive wheel located above causes the track to move thereby increasing the traction of the track on the ground and keeping the tension of the track around the assembly. 
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of U.S. Patent No. 10,399,619 B1 in view of Viale
Claim 38: Claim 11 of patent 10388619 fails to teach a frame supporting the roller wheels. However, Viale teaches a separate frame supporting the roller wheels (B, see Figure 1) so as to allow the track to accommodate itself freely to the surface of the ground (Column 1 lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a frame supporting the roller wheels of Claim 11 of patent 10399619 as in Viale so as to allow the track to accommodate itself freely to the surface of the ground thereby increasing the traction, durability, and efficiency of the track assembly.

Claims 2, 8, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 32 of U.S. Patent No. 10399619 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every element claimed in the instant application is also found in the claims of Patent 10399619 B1.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10399619 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every element claimed in the instant application is also found in the claims of Patent 10399619 B1.
Claims 3, 5, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 32 of U.S. Patent No. 10,399,619 B1 in view of Viale.
Claim 3: Claims 20 and 32 of U.S. Patent No. 10,399,619 B1 do not explicitly teach wherein the axis of rotation transverse to the widthwise direction of the track assembly is generally parallel to the longitudinal direction of the track assembly. However, Viale teaches wherein the axis of rotation transverse to the widthwise direction of the track assembly is generally parallel to the longitudinal direction of the track assembly (Column 1 lines 20-21) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the axis of rotation transverse to the widthwise direction of the track assembly generally parallel to the longitudinal direction of the track assembly as in Viale so that the track of claims 20 and 32 of patent 10399619 can accommodate itself freely to the surface of the ground thereby increasing the efficiency and traction provided by the endless ground engaging track. 
Claim 5: Claims 20 and 32 of patent 10399619 do not recite wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing. However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale around the resilient material of Claims 20 and 32 of patent 10399619 so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 7: Claims 20 and 32 of patent 10399619 in view of Viale as applied to claim 5 above further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 above of Viale). 
Claim 10: The track assembly of claim 2 is taught by claims 20 and 32 of patent 10399619. The claims do not recite wherein the frame comprises a cavity open towards a bottom of the frame and receive at least part of the resilient portion. However, Viale teaches a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resilient portion of Claims 20 and 32 of patent 10399619 accommodated at least partially in a cavity in the frame as in Viale so as to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 10399619 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every element claimed in the instant application is also found in the claims of Patent 10399619 B1.
Claims 4, 6, 12, 13, 15, 16, 18, 19, 21, 23-26, 31-33, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 10,399,619 B1 in view of Viale.
Claim 4: Claim 32 of patent 10399619 does not recite wherein at least part of the resilient portion is below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Viale teaches a resilient portion (J) below a drive wheel (Shown at the top of Figure 1 but not labeled) to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art to have the spring below and within a span of the drive wheel as in Viale of the track assembly of claim 32 of patent 10399619 in view of Bessette to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly. 
Claim 6: The track assembly of claim 5 is taught by claim 32 of patent 10399619 in view of Viale. Claim 32 of patent 10399619 further teaches the subject matter of claim 6. 
Claim 12: The track assembly of claim 11 is recited by claim 32 of patent 10399619. Claim 32 of patent 10399619 fails to recite wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels. However, Viale teaches wherein a longitudinal axis of the elastomeric member (J) is transverse to axles of the roller wheels (See Figure 1 of Viale) to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position (Column 1 lines 17-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a longitudinal axis of the elastomeric member of claim 32 of patent 10399619  transverse to axles of the roller wheels as in Viale to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position thereby increasing the traction and durability of the track assembly.
Claim 13: The track assembly of claim 12 is taught by claim 32 of patent 10399619 in view of Viale. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See Figure 1 of Viale). 
Claim 15: The track assembly of claim 11 is taught by claim 32 of patent 10399619. Claim 32 of patent 10399619 does not recite wherein the resilient portion comprises a housing, and the elastomeric member is secured to the housing. However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale secured to the elastomeric material of Claim 32 of patent 10399619 so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 16: The track assembly of claim 15 is taught by claim 32 of patent 10399619 in view of Viale. The combination further teaches wherein the housing comprises an outer member and an inner member, and the resilient member (J of Viale) is disposed between the outer member and the inner member of the housing (See annotated Figure 1 of Viale).
Claim 18: The track assembly of claim 2 is taught by claim 32 of patent 10399619. Claim 32 of patent 10399619 does not recite wherein the longitudinally-spaced ones of the roller wheels are movable relative to one another in the heightwise direction of the track assembly by being rotatable about an axis of rotation transverse to the longitudinal direction of the track assembly. However, Viale teaches wherein the longitudinally-spaced ones of the roller wheels (B) are movable relative to one another in the heightwise direction of the track assembly by being rotatable about an axis of rotation transverse to the longitudinal direction of the track assembly (Column 1 lines 19-21) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art to have the longitudinally-spaced ones of the roller wheels movable relative to one another in the heightwise direction of the track assembly by being rotatable about an axis of rotation transverse to the longitudinal direction of the track assembly as in Viale with the track assembly of claim 32 of patent 10399619 to allow the track to accommodate itself freely to the surface of the ground thereby increasing the efficiency and traction provided by the ground engaging track. 
Claim 19: The track assembly of claim 18 is taught by claim 32 of patent 10399619 in view of Viale. The combination further teaches wherein the axis of rotation transverse to the longitudinal direction of the track assembly is generally parallel to the widthwise direction of the track assembly (Column 1 lines 19-20 of Viale).
 Claim 21: The track assembly of claim 2 is taught by claim 32 of patent 10399619. The combination does not teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claim 32 of patent 10399619 as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 
Claim 23: Claim 32 of U.S. Patent No. 10,399,619 B1 in view of Viale does not explicitly teach wherein the axis of rotation transverse to the widthwise direction of the track assembly is generally parallel to the longitudinal direction of the track assembly. However, Viale teaches wherein the axis of rotation transverse to the widthwise direction of the track assembly is generally parallel to the longitudinal direction of the track assembly (Column 1 lines 20-21) so that the track shoes can accommodate themselves freely to the surface of the ground (Column 1 lines 17-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the axis of rotation transverse to the widthwise direction of the track assembly generally parallel to the longitudinal direction of the track assembly as in Viale so that the track of claims 20 and 32 of patent 10399619 can accommodate itself freely to the surface of the ground thereby increasing the efficiency and traction provided by the endless ground engaging track. 
Claim 24: The track assembly of claim 22 is taught by claim 32 of patent 10399619 in view of Viale. The combinations further teach wherein at least part of the resilient portion is below and within a span of the drive wheel in a longitudinal direction of the track assembly (See Figure 1 of Viale). 
Claim 25: The track assembly of claim 22 is taught by Claim 32 of patent 10399619 in view of Viale. The combination further teaches wherein longitudinally-spaced ones of the roller wheels that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly (Column 1 lines 19-20 of Viale). 
Claim 26: The track assembly of claim 22 is taught by Claim 32 of patent 10399619 in view of Viale. Claim 32 of patent 10399619 further recites the subject matter of claim 26. 
Claim 31: The track assembly of claim 22 is taught by Claim 32 of patent 10399619 in view of Viale. Claim 32 of patent 10399619 further recites the subject matter of claim 31. 
Claim 32: The track assembly of claim 31 is taught by claim 32 of patent 10399619 in view of Viale. The combination fails to explicitly teach wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels. However, Viale teaches wherein a longitudinal axis of the elastomeric member (J) is transverse to axles of the roller wheels (See Figure 1 of Viale) to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position (Column 1 lines 17-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a longitudinal axis of the elastomeric member of claim 26 of patent 10399619  transverse to axles of the roller wheels as in Viale to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position thereby increasing the traction and durability of the track assembly.
Claim 33: The track assembly of claim 32 is taught by claim 32 of patent 10399619 in view of Viale. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See Figure 1 of Viale). 
Claim 37: The track assembly of claim 22 is taught by claim 32 of patent 10399619 in view of Viale. The combination does not teach a plurality of wheel-contacting projections disposed to pass between respective ones of the roller wheels in the widthwise direction of the track. However, Viale teaches a plurality of wheel-contacting projections ( C) disposed to pass between respective ones of the roller wheels in the widthwise direction of the track so that the roller wheels guide the track (Column 1 lines 51-52). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have to wheel-contacting projections on the track of claim 32 of patent 10399619 in view of Viale as in Viale to help the track to be guided by the roller wheels thereby increasing the traction of the track on the ground as well as preventing the track from becoming displaced while the vehicle is moving. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 of U.S. Patent No. 10399316 in view of Viale as applied to claim 5 above and further in view of Livesay (4361363).  Claim 20 of U.S. Patent No. 10399619 in view of Viale does not teach wherein the resilient material is elastomeric material. However, Livesay teaches elastomeric material (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 20 of patent 10399619 in view Viale of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 of U.S. Patent No. 10399316 as applied to claims 2 above and further in view of Livesay (4361363). 
Claim 11: Claim 20 of U.S. Patent No. 10399619 does not teach wherein the resilient portion comprises an elastomeric member. However, Livesay teaches elastomeric member (88) for a resilient portion supporting a bogie to provide a recoil device of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements (Column 1 lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the resilient portion of Claim 20 of patent 10399619 of elastomeric material as in Livesay to provide a resilient portion of reduced weight, complexity, and cost with a greater mechanical advantage, and simpler maintenance requirements. 
Claim 12: The track assembly of claim 11 is taught by claim 20 of patent 10399619 in view of Livesay. The combination further teaches wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels (See annotated Figure 1 of Livesay above where a longitudinal axis of elastomeric member 88 is transverse to axles of the roller wheels). 
Claim 13: The track assembly of claim 12 is taught by claim 20 of patent 10399619 in view of Livesay. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See annotated figure 1 of Livesay above). 
Claim 14: The track assembly of claim 11 is taught by claim 20 of patent 10399619 in view of Livesay. The combination further teaches wherein the elastomeric member is tapered (See Figure 1 reference 88 of Livesay). 
Claim 15: The track assembly of claim 11 is taught by claim 20 of patent 10399619 in view of Livesay. The combination further teaches wherein the resilient portion comprises a housing (Figure 1 references 86 and 90 of Livesay). 
Claim 16: The track assembly of claim 15 is taught by claim 20 of patent 10399619 in view of Livesay. The combination further teaches wherein the housing comprises an outer member (90 of Livesay) and an inner member (86 of Livesay), and the elastomeric member is disposed between the outer member and the inner member of the housing (See Figure 1 of Livesay). 

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10399619 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every element claimed in the instant application is also found in the claims of Patent 10399619 B1.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10399619 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every element claimed in the instant application is also found in the claims of Patent 10399619 B1.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10399619 B1 as applied to claim 19 above in view of Livesay.  The track assembly of claim 19 is taught by claim 22 of patent 10399619. The combination does not recite wherein at least one of the longitudinally spaced ones of the roller wheels is located below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Livesay teaches a roller wheel (Figure 3 reference 11) below and within a span of a drive wheel (26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 22 of patent 10399619 to have a roller located below and within the span of the drive wheel so that the roller wheels guide the track and increase the traction of the track on the ground when the drive wheel located above causes the track to move thereby increasing the traction of the track on the ground and keeping the tension of the track around the assembly. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 10399619 B1 in view of Viale as applied to claim 19 above in further in view of Livesay.  Claim 20: The track assembly of claim 19 is taught by claim 32 of patent 10399219 in view of Viale. The combination does not recite wherein at least one of the longitudinally spaced ones of the roller wheels is located below and within a span of the drive wheel in the longitudinal direction of the track assembly. However, Livesay teaches a roller wheel (Figure 3 reference 11) below and within a span of a drive wheel (26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the wheels of the track system of Claim 32 of patent 10399619 in view of Viale to have a roller located below and within the span of the drive wheel so that the roller wheels guide the track and increase the traction of the track on the ground when the drive wheel located above causes the track to move thereby increasing the traction of the track on the ground and keeping the tension of the track around the assembly. 
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10399619 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because every element claimed in the instant application is also found in the claims of Patent 10399619 B1.
Claims 22, 27, 28, 30, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 32 of U.S. Patent No. 10399619 B1 in view of Viale.
Claim 22: Claims 18 and 32 of patent 10112663 do not recite wherein the resilient portion comprises a housing between the frame and the roller wheels; and resilient material disposed within the housing. 
However, Viale teaches a housing (K) between the frame and the roller wheels and resilient material (J) disposed within the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a housing as in Viale around the resilient material of Claims 18 and 32 of patent 10112663 so as to protect the resilient material from dirt and debris and to help guide and contain the resilient material in the desired directions therefore increasing the durability of the track assembly. 
Claim 27: The track assembly of 22 is taught by Claims 18 and 32 of patent 10399619 in view of Viale. The combination further teaches wherein the housing comprises an outer member fastened to the frame via fasteners (See annotated figure 1 above of Viale). 
Claim 28: The track assembly of 22 is taught by Claims 18 and 32 of patent 10399619 in view of Viale. Claims 18 and 32 of patent 10399619 further recite the subject matter of claim 28. 
Claim 30: The track assembly of claim 22 is taught by claims 18 and 32 of patent 10399619. The claims do not recite wherein the frame comprises a cavity open towards a bottom of the frame and receive at least part of the resilient portion. However, Viale teaches a cavity open towards a bottom of the frame and receiving at least part of the resilient portion (J, See Figure 1 above where resilient portion J runs through a cavity in the frame). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resilient portion of Claims 18 and 32 of patent 10399619 accommodated at least partially in a cavity in the frame as in Viale so as to allow the bogie to move relative to the track assembly so that the track shoes can accommodate themselves freely to the surface of the ground so as to increase traction and efficiency of the track assembly.
Claim 35: The track assembly of claim 22 is taught by claims 18 and 32 of patent 10399619 in view of Viale. The combination further teaches wherein the housing comprises an outer member and an inner member, and the resilient material (J of Viale) is disposed between the outer member and the inner member of the housing (See annotated Figure 1 of Viale).
Claim 36: The track assembly of claim 22 is taught by Claims 18 and 32 of patent 10399619 in view of Viale. Claims 18 and 32 of patent 10112663 further recite the subject matter of claim 36. 

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 10399619 B1 in view of Viale.  The track assembly of claim 22 is taught by claim 18 of patent 10399619. Claim 19 further teaches the subject matter of claim 23. 
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10399619 B1 in view of Viale. The track assembly of claim 22 is taught by claim 18 of patent 10399619. Claim 18 further teaches the subject matter of claim 24. 
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10399619 B1 in view of Viale. The track assembly of claim 22 is taught by Claim 18 of patent 10399619 in view of Viale. Claim 20 of patent 10399619 further teaches wherein longitudinally-spaced ones of the roller wheels that are spaced from one another in a longitudinal direction of the track assembly are movable relative to one another in a heightwise direction of the track assembly. 
Claims 26, 31, 32, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10399619 B1 in view of Viale.
Claim 26: The track assembly of claim 22 is taught by claim 18 of patent 10399619. Claim 26 of patent 10399619 further teaches the subject matter of claim 26. 
Claim 31: The track assembly of claim 22 is taught by claim 18 of patent 10399619. Claim 26 of patent 10399619 further teaches the subject matter of claim 31. 
Claim 32: The track assembly of claim 31 is taught by claim 26 of patent 10399619 in view of Viale. The combination fails to explicitly teach wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels. However, Viale teaches wherein a longitudinal axis of the elastomeric member (J) is transverse to axles of the roller wheels (See Figure 1 of Viale) to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position (Column 1 lines 17-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a longitudinal axis of the elastomeric member of claim 26 of patent 10399619  transverse to axles of the roller wheels as in Viale to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position thereby increasing the traction and durability of the track assembly.
Claim 33: The track assembly of claim 32 is taught by claim 26 of patent 10399619 in view of Viale. The combination further teaches wherein the longitudinal axis of the elastomeric member is generally parallel to the heightwise direction of the track assembly (See Figure 1 of Viale). 
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10399619 B1 in view of Viale. The track assembly of claim 22 is taught by claim 18 of patent 10399619 in view of Viale. Claim 30 further recites the subject matter of claim 37. 
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 32 of U.S. Patent No. 10,399,619 B1 in view of Viale. Claims 26 and 32 of patent 10112663 fail to teach wherein a longitudinal axis of the elastomeric member is transverse to axles of the roller wheels. However, Viale teaches wherein a longitudinal axis of the elastomeric member (J) is transverse to axles of the roller wheels (See Figure 1 of Viale) to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position (Column 1 lines 17-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a longitudinal axis of the elastomeric member of claims 26 and 32  transverse to axles of the roller wheels as in Viale to provide flexible means for supporting a bogie so as to allow the track to accommodate itself freely to the surface of the ground and spring resist movement so that the track always returns to its normal position thereby increasing the traction and durability of the track assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (570)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611